50 F.3d 6
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Timothy L. HAMLET, Plaintiff--Appellant,v.L. J. ALLEN, Regional Administrator, South CarolinaDepartment of Corrections Coastal Region, Summerville, SouthCarolina;  Robert Donlin, Acting Warden, Lieber CorrectionalInstitution;  Mae Brown, Class/Caseworker Supervisor;Howard Tucker, Class/Caseworker, Lieber CorrectionalInstitution, Defendants--Appellees.Timothy L. HAMLET, Plaintiff--Appellant,v.Parker EVATT, Commissioner for South Carolina Department ofCorrections;  M. Timmons, Job Coordinator, Palmer WorkRelease Center;  J. Black, Deputy Warden, LieberCorrectional Institution;  James E. Sligh, Jr.,Superintendent, Palmer Work Release Center;  Jack Walters,Regional Classificationg Coordinator, Lieber CorrectionalInstitution, Defendants--Appellees.
Nos. 94-7296, 94-7350.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 19, 1995.Decided:  Feb. 21, 1995.

Timothy L. Hamlet, Appellant Pro Se.  Joseph Crouch Coleman, Columbia, SC, for Appellees.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint (No. 94-7296), and the district court's denial of his motion for reconsideration (No. 94-7350).  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.  Hamlet v. Allen, No. CA-94-1135-2-6AK (D.S.C. Oct. 21.1994);  Hamlet v. Evatt, No. CA-93-3071-3-6AK (D.S.C. Sept. 22 & Oct. 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.